                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

JOANN MITCHELL,                               )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Civ. Act. No.: 2:18-cv-769-ECM
                                              )                 (WO)
JOSEPH HEADLEY, et al.,                       )
                                              )
       Defendants.                            )

                      MEMORANDUM OPINION and ORDER

       Now before the Court is the Defendants’ motion to strike and dismiss all claims

against “Unidentified Corrections Employees 1-20,” filed on November 5, 2018. (Doc. 15).

The Court construes this motion to be a motion to dismiss pursuant to FED. R. CIV. P.

12(b)(6). The Plaintiff filed a response, pursuant to this Court’s order, on January 1, 2019.

(Doc. 21). The Defendants filed no reply. For the reasons that follow, the Defendants’

motion is due to be granted, and all claims against “Unidentified Corrections Employees

1-20” are due to be dismissed.

                                    I.     Jurisdiction.

       The Court exercises subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1343. Personal jurisdiction and venue are uncontested.

                                   II.    Background.

       This case arises out of the death of Davieon Williams, who was an inmate at the

Elmore Correctional Facility in Elmore, Alabama. On August 30, 2016, Mr. Williams
engaged in a fist fight with a fellow inmate, and later that day, the same inmate killed Mr.

Williams in his dormitory. Joann Mitchell, Mr. Williams’ grandmother and the

Administratrix of his Estate, filed a complaint, alleging violations of Mr. Williams’ Eighth

and Fourteenth Amendment rights. Ms. Mitchell named the following as Defendants: (1)

Joseph Headley, then-Warden of the Elmore Correctional Facility, (2) Jefferson Dunn, the

Commissioner of the Alabama Department of Corrections, (3) Grantt Culliver, then-

Associate Commissioner of the Alabama Department of Corrections, (4) “Correctional

Officer Burt,” (5) Walter Posey, another correctional officer, and (6) “Corrections

Employees 1-20.” The Defendants then filed a motion to dismiss the claims against

“Corrections Employees 1-20,” which is the subject motion.

                                      III.   Analysis.

   A. Standard of Review.
       In considering a motion to dismiss for failure to state a claim under FED. R. CIV. P.

12(b)(6), a court must accept the allegations in the complaint as true and construe them in

a light most favorable to the plaintiff. Landau v. RoundPoint Mortg. Servicing Corp., 925

F.3d 1365, 1369 (11th Cir. June 11, 2019). In order to survive a Rule 12(b)(6) motion, a

complaint must “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the pleaded

factual content allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).




                                                                                             2
   B. Fictitious Parties.
       “As a general matter, fictitious-party pleading is not permitted in federal court.”

Richardson v. Johnson, 598 F.3d 734, 738 (11th Cir. 2010). There is a limited exception to

this prohibition where a plaintiff who fails to identify a party by name has otherwise

described the party with sufficient detail. Dean v. Barber, 951 F.2d 1210, 1215–16 (11th

Cir. 1992). Yet, this exception is narrow, and motions to dismiss claims against fictitious

parties should be granted where there is not a description that sufficiently identifies the

party being sued. See, e.g., Richardson, 598 F.3d at 738 (holding that the district court

correctly dismissed claims against “John Doe (Unknown Legal Name), Guard, Charlotte

Correctional Institute” as improper claims against a fictitious party); New v. Sports &

Recreation, Inc., 114 F.3d 1092, 1097 (11th Cir. 1997) (finding no error in the district

court’s striking of fictitious parties where the parties were identified as “A, B, and C” and

were described as “those persons, corporations or other legal entities who or which

employed Plaintiff on the occasion of Plaintiff’s injury”).

       In the present matter, the Plaintiff failed to provide sufficiently detailed descriptions

of the “Unidentified Corrections Employees” that would place her allegations within the

ambit of this narrow exception. She described them as follows:

              At all relevant times herein, Unidentified Corrections
              Employees 1-20 (“Doe Defendants”) were employed as
              administrators within the central office of the Alabama
              Department of Corrections, administrators at Elmore
              Correctional Facility, correctional officers and other security
              staff at Elmore Correctional Facility. These individuals have
              not yet been identified by Alabama Department of Corrections
              records, but are believed to be captains, officials, deputy
              wardens, officers, guards, or other individuals employed in the

                                                                                              3
                Alabama state prison system who participated in the
                deprivation of constitutional rights of Davieon Williams.

(Doc. 1, p. 4). Because this description fails to identify any of the twenty putative

defendants with any particularity, the general rule applies, not the exception. Accordingly,

the Defendants’ motion to dismiss the claims against “Unidentified Corrections Employees

1-20” is granted.1

                                           IV.     Conclusion.

        For the reasons stated above, it is

        ORDERED that the Defendants’ motion to dismiss all claims against “Unidentified

Corrections Employees 1-20” (doc. 15) is GRANTED. Accordingly, all claims against

such parties are dismissed.

        DONE this 24th day of July, 2019.

                                                /s/ Emily C. Marks
                                          EMILY C. MARKS
                                          CHIEF UNITED STATES DISTRICT JUDGE




1
  The Plaintiff could move to amend her pleadings at a later date if she discovers the identity of the unknown
individuals.

                                                                                                            4
